B.ÉITT, Judge.
Appellants contend that the court erred (1) in appointing a receiver and (2) in providing for the receiver “to take legal title” to the 89 acres of land. We will discuss the second contention first.
While appellants filed objections and exceptions to the 23 January 1975 order appointing a temporary receiver, their appeal js from the order entered on 20 February 1975 which completely superseded the former order. It will be noted that the *78latter order, unlike the former, did not specify the land as an asset of Holly Mountain but directed the receiver to take into his possession and control “the property, assets, books, papers and records of the said corporation.” In view of the pleadings, and particularly the answer filed by appellants denying that the land is an asset of Holly Mountain, we hold that the receiver is not entitled to exercise any control over the land until such time as there is a proper adjudication that the land is an asset of Holly Mountain.
Regarding appellants’ contention that the court erred in appointing a receiver, in view of our holding above, we perceive no prejudice to appellants by the appointment. If any assets of Holly Mountain are discovered or determined, it would appear that a receiver would be authorized under G.S. 105-232, G.S. 1-502, or by virtue of the inherent power of the court. Sinclair v. Railroad, 228 N.C. 389, 45 S.E. 2d 555 (1947).
As interpreted and clarified by this opinion, the order appealed from is
Affirmed.
Judges Hedrick and Martin concur.